 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          JOHN STEWART,                                   CASE NO. C19-1362JLR

11                                Plaintiff,                ORDER
                   v.
12
            PROMETRIC LLC,
13
                                  Defendant.
14

15          Before the court is the parties’ Joint Status Report. (See JSR (Dkt. # 15).)

16   Attached to the parties’ Joint Status Report are (1) their proposed stipulated order

17   regarding the discovery of electronically stored information, and (2) their proposed

18   stipulated protective order. (See id. ¶¶ 4.C, 4.D, Exs. A (Dkt. # 15-1), B (Dkt. # 15-2).)

19   In their Joint Status Report, the parties ask the court to enter both of these stipulations as

20   orders of the court. (See id.) The parties, however, have failed to comply with Local

21   Rule LCR 26(c)(2). See Local Rules W.D. Wash. LCR 26(c)(2). Pursuant to this rule,

22   “[p]arties are encouraged to use this district’s model protective order, available on the


     ORDER - 1
 1   court’s website.” Id. “Parties that wish to depart from the model order must provide the

 2   court with a redlined version identifying departures from the model.” Id. Here, the

 3   parties appear to have used the court’s “Model Agreement re: Discovery of Electronically

 4   Stored Information” and “Model Stipulated Protective Order,” but have failed to provide

 5   red-lined versions as required under the court’s local rules. Accordingly, the court

 6   DENIES the parties’ request in their Joint Status Report for entry of their agreed

 7   protective orders (Dkt. ## 15-1, 15-2), but without prejudice to re-filing in a manner that

 8   comports with the court’s local rules. Finally, the court encourages counsel to review the

 9   court’s local civil rules in their entirety prior to any future filing to ensure complete

10   compliance therewith. Repeated violations of the court’s local rules may result in the

11   imposition of sanctions.

12          Dated this 25th day of October, 2019.

13

14                                                      A
                                                        JAMES L. ROBART
15
                                                        United States District Judge
16

17

18

19

20

21

22


     ORDER - 2
